DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendment filed on March 9, 2021. 
Claims 1-2, 8-12, 15, and the specification have been amended. 
Claims 7 and 14 are canceled.
No new claims have been added.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Response to Arguments
Applicant's arguments filed on March 9, 2021 have been fully considered but are moot because the arguments allege that only the newly added limitations are not taught by the prior art of record.  It should be noted that a new prior art reference to BROWNING in combination with ZHANG teaches the newly added limitations as shown in the rejections below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG (Pub No.: US 2014/0179272 A1), hereafter ZHANG, in view of BROWNING (Patent No.: US 5,717,926), hereafter BROWNING.
Regarding claim 1, ZHANG teaches:
A memory reclaiming method, comprising: determining, by a terminal according to a preset rule, a target application program in application programs run in a background (ZHANG FIG. 1 & [0028] teach mobile device 11 performing operations related to archiving, updating, and restoring mobile device applications, where [0013] teaches an automatic archiver program determines if usage of a mobile device application meets one or more criteria (i.e. according to a preset rule) for archiving; [0014] also teaches determining to archive an application if the user has not opened the application for more than a threshold period of time; [0047] also teaches determining applications for archiving when the processing resources are being used by various background tasks for more than a predetermined amount and/or when free storage space at the flash memory falls below a predetermined amount; see also [0052]),
wherein the target application program is an application program that needs to be cleaned (see ZHANG [0013-0014], [0047], and [0052] above);
freezing, by the terminal, the target application program to cause a process of the target application program to be in an uninterruptible sleep state, and reclaiming data generated during running of the process of the target application program in memory (ZHANG [0053] teaches when the 
and unfreezing, by the terminal when receiving an input triggering instruction for the target application program, the target application program to cause the process of the target application program to be in an interruptible sleep state, running the target application program after the target application program is unfrozen
wherein the freezing, by the terminal, the target application program to cause the process of the target application program to be in the uninterruptible sleep state comprises: […] setting the process of the target application program to a TASK_ UNINTERRUPTIBLE state (see ZHANG [0055] as taught above in reference to claim 1 for the status of the application being set to frozen such that the data are no longer accessible or visible by the OS);
and the unfreezing the target application program to cause the process of the target application program to be in the interruptible sleep state comprises: […] setting the process of the target application program to a TASK_ INTERRUPTIBLE state (see ZHANG [0063] as taught above in reference to claim 1 for the status of the application being set to un-frozen such that the data is both accessible and visible to the user).
ZHANG does not appear to explicitly teach setting a TIF_SIGPENDING flag of the process of the target application program in a kernel, detecting the flag bit in a user mode, and when the TIF_SIGPENDING flag is set, setting the process of the target application program to a TASK_ UNINTERRUPTIBLE state; and clearing, based on the input triggering instruction, the TIF_SIGPENDING flag of the process of the target application program that is set in the kernel, and receiving, in the user mode, a wake-up event sent when the process is set to the TASK_INTERRUPTABLE state
However, ZHANG in view of BROWNING teaches setting a TIF_SIGPENDING flag of the process of the target application program in a kernel, detecting the flag bit in a user mode, and when the TIF_SIGPENDING flag is set, setting the process of the target application program to a TASK_ UNINTERRUPTIBLE state (BROWNING C5:L37-54 teach the kernel checks SFORKSTACK flag, and if the flag has been set, the thread sleeps and cease processing until the control returns to the user mode, where ZHANG [0055] above teaches the status of the application being set to frozen),
clearing, based on the input triggering instruction, the TIF_SIGPENDING flag of the process of the target application program that is set in the kernel, and receiving, in the user mode, a wake-up event sent when the process is set to the TASK_INTERRUPTABLE state (BROWNING C5:L37-54 teach the kernel checks SFORKSTACK flag, and if the flag has been set, the thread sleeps until the control returns to the user mode, where ZHANG [0063] above teaches the status of the application being set to un-frozen).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of ZHANG and BROWNING before them, to include BROWNING’s fork operation in ZHANG’s automatic archiving mobile device. One would have been motivated to make such a combination in 
Regarding claim 8, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. ZHANG also teaches: 
A terminal, comprising: a memory (see ZHANG FIG. 1 RAM 116);
and a processor coupled with the memory configured to perform operations (see ZHANG FIG. 1 microprocessor 112, where [0038] teaches mobile device 11 includes microprocessor 112 configured to control various functions as implemented by programming, such as the automatic archiver program performing archiving, updating, or restoring mobile device applications).
Regarding claim 15, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. ZHANG also teaches: 
A non-transitory storage medium, having an instruction stored thereon, which when executed on a terminal (see ZHANG [0086]).
Regarding claim 2, ZHANG in view of BROWNING teaches the elements of claim 1 as outlined above. ZHANG in view of BROWNING also teaches:
wherein the determining, by the terminal according to the preset rule, the target application program in application programs run in the background comprises: determining that a residual amount of the memory is greater than a preset memory threshold (see ZHANG [0047] & [0052] as taught above in reference to claim 1; see also [0054]);
and determining the target application program according to the preset rule (see ZHANG [0013], [0040], [0046-0047], and [0050-0051]). 
Regarding claim 3, ZHANG in view of BROWNING teaches the elements of claim 1 as outlined above. ZHANG in view of BROWNING also teaches:
wherein the reclaiming data generated during running of the process of the target application program in memory comprises: migrating the data generated during the running of the process of the target application program from the memory to preset storage space (ZHANG [0053] teaches when the application is archived at a network or cloud-based storage server, the application is removed from the flash memory 114, and information for restoring the application later on is stored at the storage server; [0057-0059] also teaches copying private data associated with the application onto the storage server for archiving, freeing up storage space on the flash memory 114);
and the running the target application program after the target application program is unfrozen comprises: loading, after the target application program is unfrozen, the generated data from the storage space to the memory to start the target application program (ZHANG [0064] teaches if the archived application is selected for restoring from a storage server, the automatic archiver program modifies the status of the archived application to an active state and copies the data associated with the archived  
Regarding claim 4, ZHANG in view of BROWNING teaches the elements of claim 3 as outlined above. ZHANG in view of BROWNING also teaches:
wherein the method further comprises: determining, by the terminal, a residual amount of writable data of the storage space (see ZHANG [0047], [0052], and [0054]; [0014] also teaches the threshold for archiving an application may be set to an amount of remaining memory space (i.e residual amount of writable data of the storage space));
and the migrating the data generated during the running of the process of the target application program from the memory to preset storage space comprises: migrating the generated data from the memory to the preset storage space when the data generated during the running of the target application program is not greater than the residual amount of the writable data (ZHANG [0050-0051] teach the archiving criteria may be determined based on user input, where the user may select an archiving criteria such as applications with different lengths of unused time, i.e. the archiving is not limited to only when the free storage space at the flash memory falls below a predetermined amount, but can also be triggered based on user input/selection, where the user may confirm archiving each application; [0052] also teaches the prompting of the user may also be made periodically independent of when the applications are determined for satisfying the archiving criteria). 
Regarding claim 9, the claim recites similar limitation as corresponding claim 2 and is rejected for similar reasons as claim 2 using similar teachings and rationale.
Regarding claim 10, the claim recites similar limitation as corresponding claim 3 and is rejected for similar reasons as claim 3 using similar teachings and rationale.
Regarding claim 11, the claim recites similar limitation as corresponding claim 4 and is rejected for similar reasons as claim 4 using similar teachings and rationale.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG in view of BROWNING as applied to claims 4 and 11 above, and further in view of KUROTSUCHI (Pub. No.: US 2016/0011782 A1), hereafter KUROTSUCHI.
Regarding claim 5, ZHANG in view of BROWNING teaches the elements of claim 4 as outlined above. ZHANG in view of BROWNING does not appear to explicitly teach:
wherein the determining, by the terminal, a residual amount of writable data of the storage space comprises: calculating a total amount of average everyday writable data of the storage space based on a pre-obtained total amount of the writable data of the storage space; and calculating a residual amount of daily writable data of the storage space based on a total amount of daily writable data and a total amount of daily written data.
However, KUROTSUCHI teaches the limitation (KUROTSUCHI [0075] teaches estimating write data size per day in the SSD, where the upper 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of ZHANG, BROWNING, and KUROTSUCHI before them, to include KUROTSUCHI’s determining a pattern to be programmed to the SSD in ZHANG and BROWNING’s automatic archiving server system. One would have been motivated to make such a combination in order to reduce the cost of the storage system by determining whether the SSD is required to have a long life or not as taught by KUROTSUCHI ([0074]).
Regarding claim 12, the claim recites similar limitation as corresponding claim 5 and is rejected for similar reasons as claim 5 using similar teachings and rationale.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG in view of BROWNING as applied to claims 1 and 8 above, and further in in view of XIA (Pub. No.: US 2012/0324481 A1), hereafter XIA.
Regarding claim 6, ZHANG in view of BROWNING teaches the elements of claim 1 as outlined above. ZHANG in view of BROWNING does not appear to explicitly teach:
wherein a time required to restart the target application program with a cold start exceeds a preset time threshold. 
However, XIA teaches the limitation (XIA [0065] teaches using a system or user defined threshold to determine whether a startup time is considered to be short, where if the cold startup time of an application is faster than a threshold time, the process is a candidate to be killed).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of ZHANG, BROWNING, and XIA before them, to include XIA’s adaptively determining processes to kill in ZHANG and BROWNING’s automatic archiving mobile device. One would have been motivated to make such a combination in order to reduce latency by preventing killing an application having a significant launch time to load and start up, which a user may desire to use at a later time as taught by XIA ([0054]).
Regarding claim 13, the claim recites similar limitation as corresponding claim 6 and is rejected for similar reasons as claim 6 using similar teachings and rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
KLEIN (Pub. No.: US 2008/0313656 A1) – “User Mode Stack Disassociation” relates to using a kernel flag to awaken threads in user mode.
FRIES (Pub. No.: US 2007/0136395 A1) – “PROTECTING STORAGE VOLUMES WITH MOCK REPLICATION” relates to calculating average daily write in a volume.
PASSEY (Pub. No.: US 2016/037129 A1) – “FILESYSTEM HERARCHICAL CAPACITY QUANTITY AND AGGREGATE METRICS” relates to approximating how much data has been written to a particular folder during the day.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is .  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138